Citation Nr: 1333477	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bowel condition as secondary to service-connected multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1987 to September 1987; September 1990 to March 1996; January 2001 to April 2001; and February 2006 to May 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has a bowel condition associated with his multiple sclerosis.


CONCLUSION OF LAW

The criteria for service connection for a bowel condition as secondary to multiple sclerosis are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran has several service-connected disorders associated with multiple sclerosis.  He contends he also has a bowel condition secondary to multiple sclerosis for which he should be service connected.

The Veteran's VA treatment records reflect complaint of urinary incontinence but not fecal incontinence.  However, in a September 2008 letter, one of the Veteran's VA treating physicians stated that the Veteran has multiple sclerosis with associated neurogenic bowel and bladder.

In November 2008 the Veteran underwent a VA examination.  He told the examiner he experiences fecal urgency preceded by abdominal pain that requires an immediate bowel movement.  He reported he has had multiple fecal accidents.  He reported he experiences the problem once per week.

An anal electromyography study was normal, and the Veteran was noted to have normal muscle tone.  Therefore, the examiner concluded that the objective evidence did not support that the Veteran has a neurogenic bowel condition.  The examiner did not opine as to whether the Veteran has another bowel condition.

The Veteran is competent to report he experiences bowel dysfunction, as fecal urgency and incontinence are readily observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

While the VA examiner reported that the Veteran does not have a neurogenic bowel condition based on testing, the opinion does not weigh against the Veteran's competency or credibility to report that he experiences bowel dysfunction symptoms, as the examiner's opinion relates to only one specific diagnosis that may cause bowel dysfunction.  


Granting the Veteran the benefit of the doubt, the Board gives significant probative weight to his description of his bowel dysfunction symptoms and finds that he does have a current bowel condition involving fecal urgency and incontinence.  Further, although the Veteran's treating doctor stated that the Veteran has neurogenic bowel, which conflicts with the opinion of the VA examiner who ruled out that diagnosis based on testing, the treating doctor's opinion nonetheless supports the Veteran's contention that he has some bowel condition.  

Finally, the VA doctor opined that the Veteran's neurogenic bowel is associated with his multiple sclerosis.  There is no other medical opinion of record that attributes the Veteran's bowel dysfunction to another cause.

Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports that the Veteran has a current bowel condition and that it is secondary to his multiple sclerosis.  Therefore, service connection on a secondary basis should be granted.
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for a bowel condition as secondary to service-connected multiple sclerosis is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


